DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accordance with the RCE submitted on 04/21/2022, the amendments and remarks filed on 02/25/2022 have been entered. In the amendments, claims 1, 11, and 17-20 are amended and claims 8 and 16 were previously cancelled. Claims 1-7, 9-15, and 17-22 are pending and have been examined. 
In response to amendments and remarks filed on 02/25/2022, the 35 U.S.C. 112(d) and 35 U.S.C. 103 rejections made in the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed. These claims are renumbered as claims 1-20 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a computer-implemented method. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining, by the system, a quantization scale value that reduces a quantization error of the set of weights in accordance with a defined quantization criterion relating to the quantization error and an offset value based on a type of weight distribution of the set of weights;
quantizing, by the system, weights of at least a portion of a layer of the set of weights to generate quantized weights based on the quantization scale value and the offset value; and
applying, by the system, the quantization scale value to generate the quantized weights in one or more minibatches to facilitate training a deep learning system or producing an inference by the deep learning system.

Independent claim 11 is directed to a system. None of the prior arts, either alone or in combination, teaches the following limitations:
...determines, based on a defined quantization criterion relating to the quantization error, a quantization scale value that reduces a quantization error of weights of the set of weights and an offset value based on a type of weight distribution of the set of weights; and
a quantizer component that quantizes weights of at least a portion of a layer of the set of weights to generate quantized weights based on the quantization scale value and the offset value and applies the quantization scale value to generate the quantized weights in one or more minibatches to facilitate training a deep learning model or generating an inference by the deep learning model.

Independent claim 19 is directed to a computer program product. None of the prior arts, either alone or in combination, teaches the following limitations:
...determine a quantization scale value of the quantization scale values that reduces a quantization error of the set of weights in accordance with a defined quantization criterion relating to the quantization error and an offset value based on a type of weight distribution of the set of weights;
quantize weights of at least a portion of a layer of the set of weights to generate quantized weights based on the quantization scale value and the offset value to facilitate training a deep learning system or producing an inference by the deep learning system.

The closest prior arts of record are the following:
WANG et al. (US 2019/0050710 A1) teaches an adaptive bit-width neural network model with quantized parameters expressed with respective reduced bit-widths
CHOI et al. (US 2019/0138882 A1) teaches quantized weights are quantized using the optimized weight scaling factor. 
Na et al. (“On-Chip Training of Recurrent Neural Networks with Limited Numerical Precision”) teaches low precision training for gated recurrent unit and use dynamic fixed point as a target numeric format.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125